 

Co A NDB nA BP WW PHO —

Do bP DO KN BH DP HD DP PR iw eee ke
oOo AND nA BR WD NY —|§ COC Oo DH as DB WA BR WH PO H |

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 1 of 13

KINGSLEY & KINGSLEY, APC

ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
eric Kingsleykingsley.com
KELSE . SZAMET, Esq., Cal. Bar No. 260264

kelsey@kingsleykingsley.com
16133 Vastu Blvd., Suite 1200
Encino, CA 91436

Telephone: (818) 990-8300
Fax: (818) 990-2903

UNITED EMPLOYEES LAW GROUP,
WALTER L. HAINES, Esq., Cal. Bar No.

admin@uelglaw.com

5500 Bolsa Avenue, Suite 201
Huntington Beach, CA 92649

Tel: (562) 256-1047/ Fax: (562) 256-1006

PC
71075

Attorneys for Plaintiff and the Proposed Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JAMES SNELL, an individual, on
behalf of himself and others similarly
situated

PLAINTIFF,
V.

G4S SECURE SOLUTIONS (USA)
INC.; and DOES | thru 50, inclusive

DEFENDANTS.

 

 

 

 

1

CASE NO.

CLASS ACTION COMPLAINT
FOR:

1. Violation of the Fair Credit
Reporting Act for Failure to Make
Proper Disclosures, 15 U.S.C. §
1681b(6)(2)(A)G);

2. Violation of the Fair Credit

Reporting Act for Failure to Obtain
Proper Authorization, 15 U.S.C. §
1681b(b)(2)(A) Gi);

DEMAND FOR A JURY TRIAL

CLASS ACTION COMPLAINT

 
 

Oo OH ND Wn BP WW HPO

NO NYO DN PO KN VP BP DR ROR a a ee ee ea i
ON DA BW YO &§ OD OO HF AND BD WW B WwW PPO &! -O

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 2 of 13

Plaintiff JAMES SNELL (“Plaintiff”), on behalf of himself and all others
similarly situated, alleges on information and belief, except for his own acts and
knowledge, the following:

lL.
INTRODUCTION

l. Defendant G4S SECURE SOLUTIONS (USA) INC. ("Defendant") is
a Florida Corporation and at all relevant times mentioned herein conducted and
continues to conduct substantial and regular business throughout California.

2. Defendant is a security service company specializing in providing
integrated security solutions, including, corporate investigations, security
consulting, software and technology solutions, security facilities and professionals,
and program development, to corporate, industrial, and governmental organizations
in the United States.

3. Plaintiff applied, was hired, and performed work for Defendant in
Fresno, California.

4, Upon information and belief, during the application process, Plaintiff
filled out Defendant’s standard “Disclosure and Authorization to Obtain Consumer
Report and/or Investigative Consumer Report And Release” form permitting
Defendant to obtain a consumer report verifying Plaintiff's background and
experience. (“standard FCRA form”). Defendant’s standard FCRA form is attached
hereto as Exhibit 1. This form is a single “document” for purposes of the FCRA
and consists of a disclosure and authorization.

5. Defendant’s FCRA disclosure is invalid on two separate grounds. First,
Defendant’s FCRA disclosure violates the “standalone” disclosure requirement in
15 U.S.C. § 1681b(b)(2)(A)(i) (the FCRA disclosure must be “in a document that
consists solely of the disclosure”). Gilberg v. California Check Cashing Stores,
LLC, 913 F.3d 1169, 1175 (9th Cir. 2019). Second, Defendant’s FCRA disclosure

66

clear and conspicuous disclosure” requirement in 15 U.S.C. §

2
CLASS ACTION COMPLAINT

violates the

 
Co OU WN DO OH HRW NYO

YN NY NY NH WN HN HN BP He we ee ee
SYA nN KR wWNH KF Deo wn AW BR WwW HP

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 3 of 13

1681b(b)(2)(A)() because Defendant’s FCRA disclosure combines both federal and
state disclosures. /d. at 1176.

6. Since Defendant’s standard FCRA disclosure is non-complaint,
Plaintiff was confused regarding the nature of his rights under the FCRA and
accordingly did not give valid authorization for Defendant to procure a consumer
report in violation of 15 U.S.C. § 1681 b(b)(2)(A)(ii).

7. Plaintiff now brings this Class Action on behalf of himself and a

proposed class, defined as:

All employees in the United States who filled out G4S SECURE
SOLUTIONS (USA) INC.’s standard “Disclosure and
Authorization to Obtain Consumer Report and/or Investigative
Consumer Report And Release” form at any time during the
period beginning five (5) years prior to the filing of this action to
the present. (the “Proposed Class”)

II.
JURISDICTION AND VENUE

8. The Court has jurisdiction over Plaintiffs federal claims pursuant to 28
U.S.C. §1331 and 15 U.S.C. §1681 of the FCRA.

9, Venue is proper in this district pursuant to 28 U.S.C. §1391(d) because
Defendant is subject to personal jurisdiction in this district, maintains offices in this
district, and the actions at issue took place in this district.

Il.
THE PARTIES

A. PLAINTIFF

10. Plaintiff applied, was hired and performed work for Defendant in
California as a non-exempt hourly employee.

11. Plaintiff began work for Defendant in October 2018 as an hourly
worker with the title of Security Officer or “USO” in Fresno, CA.

//

3
CLASS ACTION COMPLAINT

 
 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 4 of 13

B. DEFENDANT

12. Defendant is a Florida Corporation. At all times relevant herein,
Defendant conducted and continues to conduct business throughout the State of
California including hiring and employees such as Plaintiff.

13. Defendant’s entity address listed with the California Secretary of State
is 1395 University Blvd., Jupiter FL, 33458.

14. Defendant requires Plaintiff and all other persons similarly situated to
fill out Defendant’s standard FCRA form (Exhibit 1) permitting Defendant to obtain
a consumer report verifying the applicant’s background and experience.

15. Plaintiff is informed and believes and thereon alleges that each
Defendant acted in all respects pertinent to this action as the agent of the other
Defendant, and/or carried out a joint scheme, business plan or policy in all respects
pertinent hereto, and/or the acts of each Defendant are legally attributable to the
other Defendant(s).

Iv.
NATURE OF THE ACTION

16. The FCRA provides individuals with a number of rights. Specifically,
pertaining to employment-related background checks referred to as “consumer
reports”, the FCRA provides that a prospective employee must give valid written
authorization to the background check after receiving a compliant written
disclosure.

17. The FCRA’s disclosure and authorization requirements are listed in 15
U.S.C. § 168 1b(b)(2)(A).

Vv.
FACTUAL ALLEGATIONS

18. Plaintiff applied to work for Defendant in California. In connection
with his employment application, Plaintiff was required to fill out Defendant’s

standard FCRA form (Exhibit 1) permitting Defendant to obtain a consumer report

4
CLASS ACTION COMPLAINT

 
Cc Oo Aa NHN DN OH BP WY NYO

NO NO DO HN BD KH RO NO RO Rm mm we ee
ON BD nO BPW YNHO KF CD Oo Wn DB WH BW VN &

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 5 of 13

verifying Plaintiffs background and experience.

19. Upon information and belief, Defendant required all applicants to
complete the same standard FCRA form.

20. Defendant’s standard FCRA form is a single “document” for purposes
of the FCRA and consists of a disclosure and authorization.

21. Defendant’s FCRA disclosure contained extraneous information such
as state disclosures in violation of 15 U.S.C. § 1681b(b)(2)(A)(i)’s_ so-called
“standalone” disclosure and “clear and conspicuous” requirements. Gilberg, 913
F.3d at 1175-76.

22. Accordingly, Plaintiff was confused regarding the nature of his rights
under the FCRA and did not give valid authorization for Defendant to procure a
consumer report in violation of 15 U.S.C. § 1681b(b)(2)(A)(ii).

23. Nevertheless, Defendant procured or caused to be procured Plaintiffs
consumer report.

24. Defendant’s failure to provide a compliant disclosure, and failure to
obtain proper authorization, deprived Plaintiff and others similarly situated of the
right to information and the right to privacy guaranteed by 15 U.S.C. §
1681 b(b)(2)(A). Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017).

25. By including extraneous information in its standard FCRA disclosure,
Defendant’s conduct is contrary to the plain language of the statute, case law, and
unambiguous regulatory guidance from the Federal Trade Commission (“FTC”).

26. Thus, Defendant “willfully” violated the FCRA. Defendant knew that
its standard FCRA disclosure must not contain surplus or extraneous information
related to state disclosures and must be clear and not likely to confuse a reasonable

reader.

/I/

5
CLASS ACTION COMPLAINT

 
 

Co OU WSN DN OH HRW HNO

DO NO HN DN LO DN KR DN Dm iw et
OO ND HH FW YH | DO Fn DB WMmW BR WH PO

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 6 of 13

VI.
THE CLASS
27, Plaintiff brings this action on behalf of himself and all others similarly
situated as a Class Action pursuant to Rule 23(a) and 23(b)(3) of the F.R.C.P.
Plaintiff satisfies the requirements of Rule 23(a) and (b)(3) for the prosecution of

this action as a class action. Plaintiff seeks to represent a class defined as follows:

All employees in the United States who filled out G4S SECURE
SOLUTIONS (USA) INC.’s standard “Disclosure and
Authorization to Obtain Consumer Report and/or Investigative
Consumer Report And Release” form at any time during the
period beginning five (5) years prior to the filing of this action to
the present. (the “Proposed Class”)

28. Plaintiff reserves the right to amend or modify the Class description
with greater specificity or further division into subclasses or limitation to particular
issues.

29. This class action on behalf of members of the Proposed Class meets the
statutory prerequisites for the maintenance of a class action as set forth in Rule 23(a)
and 23(b)(3) of the F.R.C.P.

A. Numerosity

30. The Proposed Class is so numerous that joinder of all class members is
impracticable.

31. While the precise number of members of the Proposed Class has not
been determined at this time, Plaintiff is informed and believes that Defendant,
during the relevant period, had applicants that numbered well over 1,000.

32. Plaintiff alleges that Defendant’s records will provide information as to
the number of all members of the Proposed Class.

B. Commonality

33. There are questions of law and fact common to the Proposed Class that

predominate over any questions affecting only individual members of the Class.

6
CLASS ACTION COMPLAINT

 
 

Co Oo DN DA BW YO

DO NO BR KH BD BD DP RO Re a ee
COO NN UO HBP WwW NY | DO OD WB ns DB Wn BP WD NO SH

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 7 of 13

These common questions of law and fact include, without limitation:

a. Whether Defendant’s standard FCRA disclosure (Exhibit 1)
meets 15 U.S.C. §1681b(b)(2)(A)(1)’s “clear and conspicuous
disclosure” requirement;

b. Whether Defendant’s standard FCRA disclosure is “in a
document that consists solely of the disclosure” (15 U.S.C.

— §1681b(b)(2)(A)(i));

c. Whether Defendant acquires applicants’ consumer reports
without authorization in violation of 15 U.S.C.
§1681b(b)(2)(A)(ii); and

d. Whether Defendant “willfully” violated the FCRA pursuant to
15 U.S.C. §1681n.

C. — Typicality

34. The claims of the named Plaintiff are typical of the claims of the
members of the Proposed Class.

35. Plaintiff is a member of the Proposed Class. Plaintiff was an applicant
and filled out Defendant’s “Disclosure and Authorization to Obtain Consumer
Report and/or Investigative Consumer Report And Release” form (Exhibit 1) during
his application process. Plaintiff was subjected to the same unlawful practices as
other members of the Proposed Class. Plaintiff suffered the same injuries and seeks
the same relief as the members of the Proposed Class.

D. Adequacy of Representation

36. Plaintiff will fairly and adequately represent and protect the interests of
the members of the Proposed Class.

37. Counsel for Plaintiff are competent and experience in litigation large
complex consumer and wage and hour class actions.

E. Predominance and Superiority of a Class Action

38. Avclass action is superior to other available means for fair and efficient

7
CLASS ACTION COMPLAINT

 
So A NI DB A HRW YN

NO NO NO KN PP PR PD DR ww week
OO NN OF BPW NY KF DT Oo Won Dn BP WW NPY KF OC

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 8 of 13

adjudication of this controversy. Individual joinder of all members of the Proposed
Class is not practicable, and questions of law and fact common to the Class
predominate over any questions affecting only individual members.

39. Class action treatment will allow those similarly situated persons to
litigate their claims in the manner that is most efficient and economical for the parties
and the judicial system. Plaintiff is unaware of any difficulties that are likely to be
encountered in the management of this action that would preclude its maintenance
as a class action.

40. Class action treatment will allow a large number of similarly situated
employees to prosecute their common claims in a single forum, simultaneously,
efficiently, and without the unnecessary duplication of effort and expense that
numerous individual actions would require. Further, the monetary amounts due to
many individual class members are likely to be relatively small, and the burden and
expense of individual litigation would make it difficult or impossible for individual
members of the members of the Proposed Class to seek and obtain relief. Moreover,
a class action will serve an important public interest by permitting employees
harmed by Defendant’s unlawful practices to effectively pursue recovery of the sums
owed to them.

Vil.
FIRST CAUSE OF ACTION
FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF THE
FCRA
[15 U.S.C. § 1681b(b)(2)(A)(), ET SEQ,]
(BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
AGAINST ALL DEFENDANTS)

41. Plaintiff, and the other members of the Proposed Class, reallege and

incorporate by this reference, as though set forth herein, the prior paragraphs of this

complaint.

8
CLASS ACTION COMPLAINT

 
 

Oo Oo DH NI DO AW HR WY PPO eH

DO PB NO NN DP KR DPD DR Rw mie ee
OND OH BP WY NH KF DOD OO Da DB Wm BR WW PO

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 9 of 13

42. Under the FCRA, it is unlawful to procure a consumer report or cause

a consumer report to be procured for employment purposes, unless:

(i) | aclear and conspicuous disclosure has been made in writing to
the consumer at any time before the report is procured or causes
to be procured, in a document that consists solely of the
disclosure, that a consumer report may be obtained for
employment purposes; and

(ii) _ the consumer has authorized in writing (which authorization may
be made on the document referred to in clause (i)) the
procurement of the report.

15 ULS.C. §§ 1681 b(b)(2)(A)(1)-(ii)

43. Defendant’s standard FCRA form is unlawful on two separate grounds.

44. First, Defendant’s FCRA disclosure violates the so-called “standalone”
disclosure requirement in 15 U.S.C. § 1681b(b)(2)(A)(i) (the FCRA disclosure must
be “in a document that consists solely of the disclosure”) because Defendant’s FCRA
disclosure combines both federal and state disclosures, among other extraneous and
irrelevant information. Gilberg, 913 F.3d at 1175.

45. Second, Defendant’s FCRA disclosure violates the “clear and
conspicuous disclosure” requirement in 15 U.S.C. § 1681b(b)(2)(A)(i). The FCRA
disclosure is unclear, as it would “confuse a reasonable reader because it combines
federal and state disclosures.” Gilberg, 913 F.3d at 1176.

46. The violations of the FCRA were willful based on the clear statutory
text, case law guidance, and regulatory guidance. The statutory text of the standalone
requirement is straightforward. The word “solely” in subsection (i) and the one
express exception in subsection (ii), which allows the authorization to be on the same
document as the disclosure, shows that “the FCRA should not be read to have
implied exceptions[.]” Gilberg, 913 F.3d at 1175 (citing to Syed, 853 F.3d at 501-
03).

47. Defendant also had specific case law to provide guidance. See Gilberg,

9
CLASS ACTION COMPLAINT

 
 

So Oo NS DO OH HR WO YN K&

Oo NY KN PM BD NL DO KR Reese
Sm AND HA Fe WD NY | DO Wn DB WMHW BR WHO NBO KH |

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 10 of 13

913 F.3d at 1175 (“Syed’s holding and statutory analysis were not limited to liability
waivers; Syed considered the standalone requirement with regard to any
surplusage’’) (citing to Syed, 853 F.3d at 501) (emphasis added).

48. Lastly, informal guidance from the FTC is unambiguous that no
extraneous information should be included in the FCRA disclosure. See FTC,
Opinion Letter, 1997 WL 33791227, at *1 (Oct. 21, 1997) (“[The] document should
include nothing more than the disclosure and the authorization for obtaining a
consumer report.”); FTC, Opinion Letter, 1998 WL 34323748, at *2 (Feb. 11, 1998)
(disclosure may describe the “nature of the consumer reports” it covers, but
otherwise should “not be encumbered with extraneous information”); FTC, Opinion
Letter, 1998 WL 34323756, at *1 (June 12, 1998) (inclusion of a waiver in a
disclosure form violates Section 1681b(b)(2)(A)).

49, In addition, Defendant’s violation of the “clear and conspicuous
disclosure” requirement was willful. Defendant knew that its standard disclosure
form must be clear and not contain extraneous information, such as state disclosures,
that would confuse a reasonable person about the nature of his rights under the
FCRA.

50. Plaintiff and all other members of the Proposed Class are entitled to
statutory damages of not less than $100 and not more than $1,000 for every willful
violation of the FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A).

51. Plaintiff and all other members of the Proposed Class are also entitled
to punitive damages for these willful violations, pursuant to 15 U.S.C. §1681n(a)(2).

52. Plaintiff and all other members of the Proposed Class are further
entitled to recover their costs and attorneys’ fees, pursuant to 15 U.S.C.
§168 I n(a)(3).

///

10
CLASS ACTION COMPLAINT

 
So DH NI DB Wn BP W PO eH

NO NY NY DN KR DN BR RO ROR eae ea a eee
oO NN Nn B® WY HPO S| OD O OW ay DA WDA BB W HB HH OC

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 11 of 13

Vill
SECOND CAUSE OF ACTION
FOR FAILURE TO OBTAIN PROPER AUTHORIZATION IN
VIOLATION OF THE FCRA
[15 U.S.C. § 1681 b(b)(2)(A)(ii)]
(BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
AGAINST ALL DEFENDANTS)

53. Plaintiff, and the other members of the Proposed Class, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs
of this Complaint.

54. Since Defendant’s standard FCRA form contains extraneous
information, such as state disclosures, the FCRA disclosure does not consist “solely”
of the disclosure nor is it “clear and conspicuous” as required by 15 U.S.C. §
1681b(b)(2)(A)(i).

55. Accordingly, Plaintiff was confused regarding the nature of his rights
under the FCRA and did not give valid authorization for Defendant to procure a
consumer report in violation of 15 U.S.C. § 1681b(b)(2)(A)(ii).

56. Nevertheless, Defendant procured a consumer report or caused a
consumer report to be procured for employment purposes on Plaintiff and the
Proposed Class in violation of 15 U.S.C. § 1681b(b)(2)(A).

57. This violation of the FCRA is willful. 15 U.S.C. §1681n. Defendant
knew that its standard FCRA form must standalone and must be clear and
conspicuous. In addition, Defendant knew that proper authorization is not possible
without a legally compliant disclosure.

58. Plaintiff and all other members of the Proposed Class are entitled to
statutory damages of not less than $100 and not more than $1,000 for every willful
violation of the FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A).

59. Plaintiff and all other members of the Proposed Class are also entitled

ul
CLASS ACTION COMPLAINT

 
 

co mA SI DBD WN BPW NY

DO bw LN HN KH HP DR DRDO RO Rew niet
COO SI DN RM BPW NY K- COD CO MoH Dn BP WH NO KK CO

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 12 of 13

to punitive damages for these willful violations, pursuant to 15 U.S.C. § 1681n(a)(2).

60.

Plaintiff and all other members of the Proposed Class are further

entitled to recover their costs and attorneys’ fees, pursuant to 15 U.S.C. §

1681n(a)(3).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against each Defendant, jointly

and severally, as follows:

1. On behalf of the Proposed Class:

A)

B)

C)

D)

E)

F)
i//

That the Court certify the First and Second Causes of Action asserted
by the Proposed Class as a Class Action pursuant to Fed. R. Civ. Proc.
23(b)(2) and/or (3);

A determination and judgment that Defendant willfully violated 15
U.S.C. § 1681(b)(2)(A)(i) and(ii) of the FCRA;

Pursuant to 15 U.S.C. § 1681n(a)(1)(A), an award of statutory damages
to Plaintiff and all other members of the Proposed Class in an amount
equal to $1,000 for Plaintiff and all other members of the Proposed
Class for each willful violation of the FCRA;

Pursuant to 15 U.S.C. § 1681n(a)(2), an award of punitive damages to
Plaintiff and all other members of the Proposed Class;

An award for costs of suit and reasonable attorneys’ fees pursuant to 15
U.S.C. § 1681n(a)(3); and,

Such other and further relief as the Court deems just and equitable.

12
CLASS ACTION COMPLAINT

 
So mH IN DW BR WW PO —

DO DO BRO DN BO RO HN DR HNO wr wk ne et
ON DN HW BR WY NY - DO DB wy DB NH BP WD NBO KH |

 

 

Case 1:19-cv-00802-LJO-SAB Document1 Filed 06/06/19 Page 13 of 13

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial of his claims by jury to the extent authorized

by law.

DATED: June 6, 2019 KINGSHE INGSLEY, APC

By

 

Eric B. Kingéléy
Kelsey M. Szamet
Attorneys for Plaintiff

13
CLASS ACTION COMPLAINT

 
